Filed 9/21/15 In re L.V. CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----



In re L.V., a Person Coming Under the Juvenile Court                                           C077199
Law.

THE PEOPLE,                                                                       (Super. Ct. No. JV135094)

                   Plaintiff and Respondent,

         v.

L.V.,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 and
In re Kevin S. (2003) 113 Cal.App.4th 97, 99. Having reviewed the record as required by
Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                                   1
                       FACTUAL AND PROCEDURAL HISTORY
          In May 2013, the prosecution filed a juvenile wardship petition (Welf. & Inst.
Code, § 602, subd. (a)) as to the 12-year-old minor, charging him with making criminal
threats (count 1; Pen. Code, § 422)1; assault by means of force likely to produce great
bodily injury (count 2; § 245, subd. (a)(4)); lewd and lascivious act upon a child under 14
(count 3; § 288, subd. (a)); possession of marijuana for sale (count 4; Health & Saf. Code,
§ 11359); and possession of marijuana on school grounds (count 5; Health & Saf. Code,
§ 11357, subd. (e)).
          In October 2013, the minor admitted committing felony sexual battery (§ 243.4,
subd. (a)), a reasonably related offense to the charge in count 3, on the understanding that
counts 1, 2, 4, and 5 would be dismissed in the interest of justice at the time of
disposition. Counsel stipulated, and the juvenile court found, that section 26 was
satisfied. The stipulated factual basis for the minor’s admission was that on or about
May 2, 2013, while school was in session, the minor threatened the victim after he had
tried to sell her marijuana; during the ensuing physical struggle, the minor wrapped his
arms around the victim’s body, rubbed his hands down her body, and squeezed her
breast.
          In January 2014, the juvenile court adjudged the minor a ward of the court and
committed him to 29 days in juvenile hall, 139 days on electronic monitoring, and 14
days on home supervision; however, the minor received full credit for time served as to
all three. The court placed the minor on probation with various conditions, including 35
hours of juvenile community service to be completed within seven months.
          In June 2014, the prosecution filed a second amended juvenile wardship petition,
accusing the minor of robbery of Tyson E. (count 1; § 211); assault with a deadly



1 Undesignated statutory references are to the Penal Code in effect at the time of the
offenses upon which the petition was based.

                                                   2
weapon, a knife, upon Tyson E. (count 2; § 245, subd. (a)(1)); and robbery of Talia A.
(count 3; § 211). The petition alleged as to count 1 that the minor personally used a
deadly and dangerous weapon (a knife) (§ 12022, subd. (b)), and as to all counts that they
were serious felonies (§ 1192.7, subd. (c)).
       After a contested jurisdiction hearing, the juvenile court found counts 1 and 3 true
and sustained the petition as to those counts. The court dismissed count 2 and the
personal-use allegation as to count 1. The court found by clear and convincing evidence
that the minor knew the wrongfulness of his conduct.
       The evidence at the jurisdiction hearing regarding the robberies showed that
around 10:30 p.m. on May 21, 2014, as the victims were in East Portal Park in
Sacramento, they saw two young males walking toward them; Tyson E. felt nervous, but
Talia A. was comfortable because she knew the area. After they left the park and went to
Tyson E.’s car, the two young males came running toward them, yelling things like, “I’m
going to kick your ass. Give me your shit. Empty your pockets. Give me your purse.”
Talia A. did not give up her purse, but handed over $10. Tyson E. handed over his wallet
and his iPhone. The young males kept trying to intimidate the victims, saying they would
“fuck [them] up.” After they had obtained the victims’ property, the young males ran off
toward the park. The victims walked to a nearby bar and called the police, who
apprehended the suspects later that night. At an infield show-up, the victims identified
the minor and co-minor J. A. as the robbers. The police recovered the property stolen
from Tyson E., which had been discarded near the crime scene. In testifying, Tyson E.
could not be sure whether the suspect who took his wallet and iPhone flashed a knife or
gun, or whether it was a phone that the suspect brandished as if it were a weapon.
       The juvenile court continued the minor as a ward of the juvenile court and granted
probation. The court ordered him to serve 100 days in juvenile hall, with credit for time
served of 89 days, followed by 30 days on electronic monitoring. The court vacated its
prior community service order and made a new order of 63 hours of community service

                                                3
to be completed within nine months. The court imposed a $100 restitution fine, jointly
and severally payable by the minor and his parent (Welf. & Inst. Code, § 730.7,
subd. (a)), added to the existing $100 restitution fine of $100. The court also imposed a
$10 victim restitution fine as to Talia A., jointly and severally payable by the minor and
co-minor J. A., and imposed no restitution fine as to Tyson E. but retained jurisdiction to
amend the restitution order upon receipt of further evidence of loss. The court also
imposed various conditions of probation.
                               WENDE/KEVIN S. REVIEW
       We appointed counsel to represent the minor on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436; In re Kevin S., supra, 113 Cal.App.4th 97.) The minor was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing of the
opening brief. More than 30 days elapsed, and we received no communication from the
minor. Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to the minor.
                                      DISPOSITION
       The judgment is affirmed.



                                                         MURRAY                 , J.

We concur:



      BLEASE                 , Acting P. J.



      ROBIE                  , J.


                                                  4